Name: Commission Regulation (EEC) No 210/93 of 1 February 1993 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product
 Date Published: nan

 No L 25/20 Official Journal of the European Communities 2. 2. 93 COMMISSION REGULATION (EEC) No 210/93 of 1 February 1993 amending Regulation (EEC) No 1728/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1728/92 (3) establishes a forecast supply balance for cereal products for the Canary Islands ; whereas that balance allows for interchange of the quantities deter ­ mined for the products in question and, if necessary, adjustment during the year of the overall quantity deter ­ mined, in line with regional requirements ; whereas, on the basis of experience and in order to satisfy cereal requirements in the region concerned, it has proved necessary to make adjustments to the forecast balance ; whereas the Annex to Regulation (EEC) No 1728/92 should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1728/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (3) OJ No L 179, 1 . 7. 1992, p. 104. (2) OJ No L 378, 23 . 12. 1992, p. 23. 2. 2. 93 Official Journal of the European Communities No L 25/21 ANNEX Canary Islands : supply balance for cereals for 1992/93 marketing year (in tonnes) Product CN code Total Lanzarote Fuerte ­ ventura Gran Canaria Tenerife Gomera Hierro Palma Common wheat 1001 124 000 7 400 4 870 49 730 54 820 1 230 550 5 400 Durum wheat 1001 10 4 000 2 000 2 000 Barley 1003 19 000 500 1 750 6 900 6 900 300 750 1 900 Oats 1004 1 000 500 500 Maize 1005 180 000 4 000 14 900 79 912 62 788 1 000 2 100 15 300 Durum wheat meal 1103.11 10 4 300 2 000 2 300 Maize meal 1103 13 30 000 800 2 100 9 520 14 280 330 800 2170 Meal of other cereals 1103 19 1 200 1 200 Pellets 1103 21  29 1 500 1 500 Malt 1107 16 500 4 500 12 000